Affirmed and Opinion Filed June 29, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01040-CR

                         KEITH FITZGERALD HERVEY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                          Trial Court Cause No. 15-10315-422-F

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Bridges
       Keith Fitzgerald Hervey appeals his theft of property valued at more than $1500 but less

than $20,000 conviction. Following appellant’s guilty plea, the trial court sentenced appellant to

twelve months’ confinement in state jail. In a single issue, appellant argues he received ineffective

assistance of counsel. We affirm the trial court’s judgment.

       In November 2015, appellant was indicted on a charge of theft of property valued at more

than $1500 but less than $20,000. Appellant entered a guilty plea to the charge. At the punishment

hearing in August 2017, appellant testified he needed surgery on his foot and medication because

his “sugar was too high.” Appellant’s counsel asked if appellant was “requesting from the Court

an opportunity to consider either a very lengthy probation term, increased fines, something

alternatively to [a] term of imprisonment.” Appellant answered he would like to “get 10 years
probation, $5000 fine, whatever it would be.” In response to questioning from his counsel,

appellant testified he rejected an offer from the State to reduce his term of imprisonment to twelve

months.

       On cross-examination, appellant confirmed that he was sentenced to twelve years’

imprisonment in 2010 for manufacture/delivery of a controlled substance and had been out on

parole for five years; he was convicted of criminal mischief in Arkansas in 2005 and was sentenced

to prison; he was convicted of “possession of a controlled substance or counterfeit substance” and

was sentenced to prison; and he was convicted of rape and robbery in 1988. In response to

questioning, appellant confirmed he was “asking the Court to give [him] probation with [him]

having multiple felony convictions.”      Appellant also confirmed he was “actually on video

committing the offense in this case” even though the State had not offered the video into evidence.

At the close of the punishment hearing, the trial court found the evidence substantiated appellant’s

guilt and sentenced him to twelve months’ confinement in state jail. This appeal followed.

       In a single issue, appellant argues he received ineffective assistance of counsel because his

counsel erroneously advised him that he was eligible for community supervision. Because of

counsel’s erroneous advice, appellant argues, his plea was not knowing and voluntary.

       To successfully assert an ineffective assistance of counsel challenge, an appellant must

show that (1) counsel’s representation fell below an objective standard of reasonableness and (2)

the deficient performance prejudiced him; that is, but for the deficiency, there is a reasonable

probability that the result of the proceeding would have been different. Rylander v. State, 101

S.W.3d 107, 109-10 (Tex. Crim. App. 2003). An ineffective assistance of counsel claim must be

“firmly founded in the record,” and the record must “affirmatively demonstrate” the claim has

merit. Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005). A defendant’s decision




                                                –2–
to plead guilty when based upon erroneous advice of counsel is not done voluntarily and

knowingly. Ex Parte Moussazadeh, 361 S.W.3d 684, 689 (Tex. Crim. App. 2012).

          Appellant cites no authority for the proposition that he was ineligible for community

supervision. On the contrary, article 42.12 of the code of criminal procedure did not list the state

jail felony with which he was charged as an offense for which community supervision was

unavailable. Section 3g(a)(1) of article 42.12 of the code of criminal procedure formerly provided

a list of certain serious and violent crimes that were ineligible to receive judge-ordered community

supervision and were often referred to as “3g offenses.” Plummer v. State, 410 S.W.3d 855, 861

n.42 (Tex. Crim. App. 2013). The legislature repealed article 42.12 effective September 1, 2017.1

Those provisions are currently codified in article 42A.054 of the code of criminal procedure. TEX.

CODE CRIM. PROC. ANN. art. 42A.054 (West 2018). The theft with which appellant was charged

is also not listed in section 42A.054. See id. Thus, it appears community supervision was available

to appellant in this case. The record shows appellant requested community supervision, and the

trial court gave no indication that community supervision was not available. Because counsel

correctly advised appellant that community supervision was available to him, we conclude counsel

was not ineffective and appellant’s plea was knowing and voluntary. See Rylander, 101 S.W.3d

at 109-10; Ex Parte Moussazadeh, 361 S.W.3d at 689. Further, even if the record showed appellant

was not eligible for community supervision, there is not a reasonable probability that the result of

the proceeding would have been different. See Rylander, 101 S.W.3d at 109-10. We overrule

appellant’s single issue.




      1
        Act of May 26, 2015, 84th Leg., R.S., ch. 770, §§ 3.01, 4.02, 2015 Tex. Sess. Law Service 2320, 2394 (West); Act of May 18, 2017, 85th
Leg., R.S., ch. 324 §§ 23.012(d), 23.013(d), 23.014(b), 23.015(b), 23.016(h), 23.017(b), 23.018(b), 23.019(b), 23.020(b), 23.021(b), 2017 Tex.
Sess. Law Service 841, 952–59 (West); Act of May 24, 2017, 85th Leg., R.S., ch. 877, § 11(a), 2017 Tex. Sess. Law Service 3652, 3657 (West).

                                                                    –3–
       We affirm the trial court’s judgment.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47

171040F.U05




                                               –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KEITH FITZGERALD HERVEY,                          On Appeal from the 422nd Judicial District
 Appellant                                         Court, Kaufman County, Texas
                                                   Trial Court Cause No. 15-10315-422-F.
 No. 05-17-01040-CR        V.                      Opinion delivered by Justice Bridges.
                                                   Justices Brown and Boatright participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 29, 2018.




                                             –5–